[Cite as State v. Mitchell, 2019-Ohio-5168.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 14-19-14

        v.

LATOYA BLANCHE MITCHELL,                                   OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Union County Common Pleas Court
                            Trial Court No. 2018-CR-0084

                                       Judgment Affirmed

                           Date of Decision: December 16, 2019




APPEARANCES:

        Alison Boggs for Appellant

        David W. Phillips for Appellee
Case No. 14-19-14


SHAW, J.

       {¶1} Defendant-appellant, LaToya Mitchell (“Mitchell”), brings this appeal

from the January 29, 2019, judgment of the Union County Common Pleas Court

sentencing her to 10 years and 10 months in prison after Mitchell was convicted by

a jury of Involuntary Manslaughter in violation of R.C. 2903.04(A), a felony of the

first degree, Trafficking in Cocaine in violation of R.C. 2925.03(A)(1), a felony of

the fifth degree, and Trafficking Heroin in violation of R.C. 2925.03(A)(1), a felony

of the fifth degree. On appeal, Mitchell argues that there was insufficient evidence

presented to support her convictions, that her convictions were against the manifest

weight of the evidence, that the trial court erred in providing a supplemental jury

instruction in response to a juror’s question, that the trial court erred by failing to

voir dire a juror when the juror was “physically upset” during deliberations, that the

trial court erred in denying Mitchell’s request for new counsel on the morning of

trial, and that the cumulative errors in this trial prejudiced her.

                                      Background

       {¶2} On April 12, 2018, Mitchell was indicted for Involuntary Manslaughter

in violation of R.C. 2903.04(A), a first degree felony, Trafficking in Cocaine in

violation of R.C. 2925.03(A)(1), a fifth degree felony, Trafficking in Heroin in

violation of R.C. 2925.03(A)(1), a fifth degree felony, and Aggravated Trafficking

in Drugs in violation of R.C. 2925.03(A)(1), a fourth degree felony. It was alleged


                                           -2-
Case No. 14-19-14


that Mitchell sold heroin and crack-cocaine on or about November 16, 2016, and

that the drugs were ingested by Sydney Allmon, resulting in Sydney’s death. The

Aggravated Trafficking in Drugs charge alleged that Mitchell knowingly sold or

offered to sell a “Schedule II” substance, specifically carfentanil. Mitchell pled not

guilty to the charges.

       {¶3} The matter proceeded to a jury trial on October 25-26, 2018. Before

the jury was selected, the State “nolled” the Aggravated Trafficking in Drugs

charge, indicating that “as it relates to Fentanyl or carfentanil which there was a

trace of that * * * I don’t think there’s sufficient evidence to show that she

knowingly sold that drug.” (Oct. 25, 28, Tr. at 6). The State proceeded to trial on

the remaining three charges.

       {¶4} Testimony at trial revealed that Sydney Allmon struggled with

addiction and met Brandon Redd in a rehabilitation center in Florida. Sydney and

Brandon began dating, but were removed from a sober living facility in Florida after

they both relapsed. The couple returned to Ohio approximately three days before

Sydney’s death.

       {¶5} On November 15, 2016, the day before Sydney’s death, between 12:00

p.m. and 1:15 p.m., Brandon was in contact with a drug dealer named “Chop” and

he was separately in contact with Mitchell—Chop’s sister. Brandon acquired drugs




                                         -3-
Case No. 14-19-14


from Chop at that time, not from Mitchell, then Brandon indicated that he and

Sydney were out of money.

       {¶6} In order to get money, Sydney contacted a gentleman’s club called

Siren’s to work a shift there. Sydney’s shift was scheduled to begin at 7:00 p.m. on

November 15, 2016. Brandon dropped off Sydney at work and he indicated that she

used heroin before her shift. Sydney arrived at Siren’s shortly after 7:00 p.m. and

went to work.

       {¶7} During her shift, at 9:59 p.m., Brandon messaged Sydney and asked her

how much money she had made. Sydney responded, “like 80 i think ill [sic] count

in a sec.” (State’s Ex. 26). Brandon picked up Sydney from work around 2:30 a.m.

on November 16, 2016. The two attempted to contact various drug dealers that they

knew in order to acquire drugs. Sydney tried to call “YC Moore” to ask if she could

stop by. Moore was one of her “main source[s] of supply,” but no contact was made.

(Oct. 25, 2018, Tr. at 178).

       {¶8} At the time, Brandon was unable to make calls on his phone as his

mother had shut off the calling feature in the previous hours; however, he could still

send text messages and send messages through Facebook.

       {¶9} At 2:38 a.m. Sydney and Brandon attempted to contact “Chop” on

Sydney’s phone. Although Chop had sold drugs to Brandon the prior afternoon,

Brandon indicated that they were out of drugs. Using Sydney’s phone, Brandon


                                         -4-
Case No. 14-19-14


identified himself to Chop and told Chop he was trying to acquire drugs. Chop

responded to get ahold of him in the morning.

       {¶10} When their initial efforts attempting to contact dealers were

unsuccessful, Brandon contacted Mitchell and asked if it was too late to “come thru

[sic].” Brandon knew Mitchell through Chop, and had seen her before when he was

making drug transactions with Chop, but Brandon had never purchased drugs from

Mitchell. Mitchell asked Brandon what he wanted, and Brandon responded $60

worth of “boy” and $40 worth of “hard.” (Oct. 25, 2018, Tr. at 231). Testimony

indicated that “boy” represented heroin and “hard” represented crack-cocaine.

Brandon later changed his request for drugs from Mitchell to $60 of “boy” and $30

of “hard.”

       {¶11} Sydney and Brandon drove to Delaware, Ohio, where Mitchell lived.

At 3:32 a.m., there was a 58 second call to Mitchell from Sydney’s phone. Brandon

indicated that he talked to Mitchell on the phone and she told him where to park.

Brandon then met with Mitchell and purchased the drugs while Sydney waited in

the car in a nearby parking lot.

       {¶12} At 3:36 a.m., Brandon sent Mitchell a message from his own phone

stating that he was “out back” at Mitchell’s residence. At 3:41 a.m., Mitchell

responded that she was coming but had to redo her work because Brandon changed

the amounts. At 3:42 a.m. Brandon sent Sydney a message saying he was about to


                                        -5-
Case No. 14-19-14


head back to the vehicle, and Sydney responded, “hurry, i’m so sketched since we’re

the only car here.” After Brandon returned to the car, Sydney and Brandon returned

to Brandon’s mother’s house in Marysville where they used drugs.

        {¶13} Shortly after 2 p.m. on November 16, 2016, Brandon called 9-1-1. He

indicated that when he tried to wake up Sydney, she was cold and unresponsive.

Emergency responders came to the scene and Sydney was pronounced dead at 2:46

p.m. An autopsy revealed, to a reasonable degree of medical and scientific certainty,

that Sydney died of “Acute intoxication by the combined effects of cocaine and

morphine (probably from heroin).”1 (State’s Ex. 48). A toxicologist indicated that

Sydney had ingested the cocaine and heroin within hours of her death.

        {¶14} Brandon gave law enforcement officers permission to search the area

around Sydney’s body. Among Sydney’s things were a crack pipe, scissors, a “kit”

with “q-tips,” and a shoelace. (Oct. 25, 2018, Tr. at 165). An officer testified that

a shoelace was regularly used to “tie off” a vein for injections. (Id. at 166). Inside

Brandon’s bookbag were “two small Zip lock baggies containing small amounts of

a white powdery substance.” (Id. at 186). The residue in the baggies was tested and

one bag was found to contain heroin with trace amounts of carfentanil, while the

other bag was found to contain Cocaine. (Id. at 216-217).


1
  Sydney “screened positive for Amphetamine, Benzodiazepines, Benzoylecgonine which is Cocaine
Metabolite, Cannabinoids, Methamphetamine and Opiates.” (Oct. 26, 2018, Tr. at 10). Nevertheless, the
Union County Coroner testified that Sydney died from acute intoxication from the combined effects of
cocaine and morphine. (Id. at 29).

                                                -6-
Case No. 14-19-14


       {¶15} Brandon affirmatively identified Mitchell at trial as the individual who

sold the heroin and crack-cocaine to him, which he shared with Sydney. Brandon

testified that he had been convicted of Involuntary Manslaughter for sharing the

drugs with Sydney that resulted in her death. He testified that he made a deal with

the State for a favorable sentencing recommendation to testify against Mitchell.

       {¶16} To corroborate Brandon’s testimony regarding Mitchell as the source

of the heroin and crack-cocaine, the State introduced text messages with Mitchell

that were linked to a phone she was using to set up the drug transaction. A detective

built a timeline through text messages, Facebook messages, and calls to track the

activity of Sydney and Brandon over the last day of Sydney’s life. Testimony was

also introduced that based on cell tower tracking, the messages regarding the drug

transaction were coming from the area of Mitchell’s residence in Delaware.

Ultimately the jury returned guilty verdicts for all three counts against Mitchell.

       {¶17} On January 29, 2019, the matter proceeded to sentencing. Mitchell

was ordered to serve 9 years in prison on the Involuntary Manslaughter conviction,

11 months in prison on the Trafficking in Cocaine conviction, and 11 months in

prison on the Trafficking in Heroin conviction. All of the sentences were ordered

to be served consecutively for an aggregate prison term of 10 years and 10 months.

A judgment entry memorializing the sentence was filed that same day. It is from




                                         -7-
Case No. 14-19-14


this judgment that Mitchell appeals, asserting the following assignments of error for

our review.

                            Assignment of Error No. 1
       The jury lost its way when reviewing the evidence, resulting in a
       verdict that is against the manifest weight of the evidence and the
       sufficiency of the evidence.

                           Assignment of Error No. 2
       The trial court erred when it supplemented the jury instructions
       after the instructions had been approved by appellee and
       appellant’s counsel and read to the jury and appellant was further
       prejudiced when her attorney failed to object to the supplemental
       instruction.

                           Assignment of Error No. 3
       The trial court erred when it failed to conduct an inquiry with
       Juror #8 to determine if the juror was able to perform her duties
       after it was reported she was hysterical and physically upset when
       the jury went back to deliberate.

                           Assignment of Error No. 4
       The trial court erred when it overruled appellant’s motion for
       new counsel without first determining the status of the
       attorney/client relationship by inquiring of appellant the basis for
       the motion.

                          Assignment of Error No. 5
       Appellant was denied a fair trial as a result of the cumulative
       errors that occurred throughout the trial.

                             First Assignment of Error

       {¶18} In Mitchell’s first assignment of error, she argues that there was

insufficient evidence presented to convict her of Involuntary Manslaughter and that

her conviction was against the manifest weight of the evidence. Specifically she


                                         -8-
Case No. 14-19-14


argues that the State failed to prove the charge of Involuntary Manslaughter beyond

a reasonable doubt. She argues that Brandon Redd’s involvement in this matter was

an intervening factor, breaking the chain of causation required to prove Involuntary

Manslaughter.2

                                        Standard of Review

        {¶19} Whether there is legally sufficient evidence to sustain a verdict is a

question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is

a test of adequacy. Id. When an appellate court reviews a record upon a sufficiency

challenge, “ ‘the relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.’ ” State v.

Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, ¶ 77, quoting State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus.

        {¶20} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. Thompkins at 387. In doing so, this Court must review the entire record,

weigh the evidence and all of the reasonable inferences, consider the credibility of

witnesses and determine whether in resolving conflicts in the evidence, the



2
  Mitchell does not make any arguments regarding her two trafficking convictions in her brief, thus we will
not address them. Nevertheless, even if she did contest the trafficking convictions, they were supported by
the evidence.

                                                   -9-
Case No. 14-19-14


factfinder “clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered.” Id.

         {¶21} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State

v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

                                                 Analysis

         {¶22} In this case, Mitchell was convicted of Involuntary Manslaughter in

violation of R.C. 2903.04(A), which reads “No person shall cause the death of

another or the unlawful termination of another’s pregnancy as a proximate result of

the offender’s committing or attempting to commit a felony.”3

         {¶23} “The term ‘proximate result’ in the [I]nvoluntary [M]anslaughter

statute involves two concepts: causation and foreseeability.” State v. Hall, 12th

Dist. Preble No. CA2015-11-022, 2017-Ohio-879, ¶ 71, citing State v. Feltner, 12th

Dist. Butler No. CA2008–01–009, 2008–Ohio–5212, ¶ 13.                                “Generally, for a



3
  The felony allegedly committed was Trafficking in Cocaine or Trafficking in Heroin in violation of R.C.
2925.03(A)(1), which reads, “No person shall knowingly * * * [s]ell or offer to sell a controlled substance or
a controlled substance analog.”

                                                    -10-
Case No. 14-19-14


criminal defendant’s conduct to be the proximate cause of a certain result, it must

first be determined that the conduct was the cause in fact of the result, meaning that

the result would not have occurred ‘but for’ the conduct.” Id.; see also State v.

Carpenter, 3d Dist. Seneca No. 13-18-16, 2019-Ohio-58 (providing a thorough

discussion of proximate result and causation). While “but for” causation is used in

the vast majority of cases, there are circumstances where that analysis is

inapplicable because, as a matter of law, there can be more than one proximate cause

of an injury. State v. Hall, 12th Dist. Preble No. CA2015-11-022, 2017-Ohio-879,

¶ 72, citing Strother v. Hutchinson, 67 Ohio St.2d 282, 287 (1981); Taylor v.

Webster, 12 Ohio St.2d 53, 56 (1967), see also State v. Dunham, 5th Dist. Richland

No. 13CA26, 2014–Ohio–1042, ¶ 48.

       {¶24} “The second component of causation—the legal or “proximate”

cause—refers to the foreseeability of the result.” State v. Carpenter, 3d Dist. Seneca

No. 13-18-16, 2019-Ohio-58, ¶ 53, citing Katz, Martin, & Macke, Baldwin's Ohio

Practice, Criminal Law, Section 96:4 (3d Ed.2018). A “ ‘defendant will be held

responsible for those foreseeable consequences which are known to be, or should

be known to be, within the scope of risk created by his conduct.’ ” State v. Sabo,

3d Dist. Union No. 14-09-33, 2010-Ohio-1261, ¶ 25, quoting State v. Losey, 23

Ohio App.3d 93, 95 (10th Dist.1985). It is generally accepted that “[t]he possibility

of overdose is a reasonably foreseeable consequence of the sale of heroin.” State v.


                                        -11-
Case No. 14-19-14


Patterson, 11th Dist. Trumbull No. 2013-T-0062, 2015-Ohio-4423, ¶ 91; Carpenter

at ¶56.

          {¶25} In order to convict Mitchell of Involuntary Manslaughter at trial, the

State presented the testimony of 11 witnesses. The testimony clearly established

that Brandon and Sydney were in a relationship, that they struggled with addiction,

and that they had recently returned to Ohio after being removed from a sober living

facility due to relapsing. The testimony also established that in order to get money

on November 15, 2016, Sydney worked a shift at Siren’s gentleman’s club, and that

after her shift Brandon picked her up. At that time, after 2 a.m., Brandon contacted

a dealer known as “Chop” in an attempt to acquire drugs, but “Chop” said to come

by in the morning. Brandon and Sydney attempted to contact another dealer without

success, then Brandon made contact with Mitchell and arranged to ultimately buy

$60 in heroin and $30 of crack-cocaine.

          {¶26} Brandon and Sydney went to Delaware and a call was made to

Mitchell’s phone from Sydney’s phone lasting nearly a minute. Brandon went to

Mitchell’s residence and purchased the drugs from her as they had agreed via text

messages. Brandon and Sydney used some of the drugs that night in Marysville,

then Brandon went to sleep. When Brandon later attempted to wake Sydney, she

was cold and unresponsive. She died of an overdose.




                                          -12-
Case No. 14-19-14


       {¶27} On appeal, Mitchell argues that Brandon actually supplied the drugs

that caused Sydney’s death. Mitchell contends that Brandon had, in fact, already

admitted his culpability in Sydney’s death and that both Brandon and Mitchell could

not be charged with Involuntary Manslaughter of Sydney, particularly here where

Mitchell did not sell drugs directly to Sydney or ever meet with Sydney.

       {¶28} Contrary to Mitchell’s arguments, the jury was presented with

essentially uncontroverted testimony that Mitchell sold crack-cocaine and heroin—

with trace amounts of carfentanil—to Brandon. Even to the extent that Mitchell

contested the issue of the sale, cell mapping data and cell phone records supported

Brandon’s direct testimony. Moreover, the jury was presented with information that

a minute-long call was made from Sydney’s phone to Mitchell’s phone shortly

before the transaction. Based on this, it would be reasonable for a jury to infer that

Mitchell was aware of Sydney’s presence with Brandon or that Mitchell had spoken

with Sydney that evening. Thus while Mitchell argues that she had no direct

connection to Sydney, the phone records show otherwise.

       {¶29} Furthermore, there is no indication that Brandon did anything to alter

the drugs that were purchased from Mitchell and then consumed by Sydney shortly

thereafter. In fact, Brandon testified that by the time Sydney went to work at Siren’s

they were out of drugs. A reasonable jury could find based on the evidence




                                        -13-
Case No. 14-19-14


presented that Mitchell provided the drugs that caused Sydney’s death, which were

purchased with Sydney’s money from her shift at Siren’s.

       {¶30} While Mitchell argues that both Brandon and Mitchell could not have

been charged with Involuntary Manslaughter, case authority establishes that there

may be more than one proximate cause for an Involuntary Manslaughter. State v.

Hall, 12th Dist. Preble No. CA2015-11-022, 2017-Ohio-879, ¶ 72, citing Strother

v. Hutchinson, 67 Ohio St.2d 282, 287 (1981). Importantly, however, Brandon’s

conviction is not before this Court, only Mitchell’s, and the evidence supports that

Mitchell supplied the drugs that proximately resulted in Sydney Allmon’s death.

Thus, but-for Mitchell trafficking in drugs the death would not have happened.

       {¶31} When dealing with addicts and narcotics, particularly heroin and

carfentanil, Ohio Courts have found that “overdose is a reasonably foreseeable

consequence of the sale of heroin.” Carpenter, supra, at ¶ 76. Notably, the State

even presented some testimony to explain differing tolerance levels and that because

Sydney had been sober for a period before this several-day binge she might have

taken an amount that would get her high previously, but could have now killed her.

       {¶32} Although Mitchell argues that Sydney could have acquired more drugs

elsewhere, the jury was free to determine based on the evidence that the drugs she

ingested were supplied by Mitchell, and the jury is in the best position to evaluate

credibility. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).


                                       -14-
Case No. 14-19-14


       {¶33} On the basis of the facts before us we find that the State presented

sufficient evidence to convict Mitchell of Involuntary Manslaughter and that her

conviction is not against the manifest weight of the evidence. Therefore, Mitchell’s

first assignment of error is overruled.

                            Second Assignment of Error

       {¶34} In Mitchell’s second assignment of error, she argues that the trial court

erred by providing a supplemental jury instruction in response to a juror’s question.

                                 Standard of Review

       {¶35} The issue raised in Mitchell’s second assignment of error was not

challenged before the trial court, therefore we review it for plain error. For this

Court to notice plain error, the error must be an obvious defect in a trial’s

proceedings, it must have affected substantial rights, and it must have affected the

outcome of the trial. State v. Steele, 138 Ohio St.3d 1, 2013-Ohio-2470, ¶ 30, citing

State v. Eafford, 132 Ohio St.3d 159, 2012-Ohio-2224, ¶ 11, citing State v. Payne,

114 Ohio St.3d 502, 2007-Ohio-4642; State v. Lynn, 129 Ohio St.3d 146, 2011-

Ohio-2722, ¶ 13; Crim.R. 52(B). Moreover, “even when the minimum requirements

have been met, a reviewing court should still be conservative in its application

of plain-error review, reserving notice of plain error for situations involving more

than merely theoretical prejudice to substantial rights.” Steele at ¶ 30, citing State

v. Long, 53 Ohio St.2d 91, 94 (1978). “Notice of plain error under Crim.R. 52(B) is


                                          -15-
Case No. 14-19-14


to be taken with the utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.” Long at paragraph three of the syllabus.

                                     Analysis

      {¶36} After providing final instructions to the jury in this matter, the trial

court asked if all twelve members of the panel were ready to proceed to

deliberations. The trial court noted there were no negative responses, but then a

juror had a question, and the following dialogue took place.

      JUROR: I have a question.

      THE COURT: All right.

      JUROR: In terms of the law, because I’m a little fuzzy on the,
      um, Involuntary Manslaughter legislation involving illegal
      trafficking in drugs. Um, I’m assuming, under the State of Ohio
      – under Ohio Revised Code can more than one person be charged
      with Involuntary Manslaughter for the same death?

      THE COURT: Well, now you have the instructions of the Court
      in this particular case.

      JUROR: Yeah.

      THE COURT: You have a charge in this case.

      JUROR: Right.

      THE COURT: So, the Court expects you to carry out your duty
      in this case.

            Now, is there anything else? Hearing nothing. * * *




                                       -16-
Case No. 14-19-14


(Oct. 26, 2018, Tr. at 115-116). The trial court then sent the jury to deliberate, but

the court remained on the record, and the following discussion occurred between

the trial court, the prosecutor, and defense counsel.

       [PROSECUTOR]: All right * * * Your Honor, considering juror
       number ten’s question, I think the appropriate answer would be
       yes even though that’s not a question in terms of instructions but,
       I think, the jury should understand that more than one person
       can be charged.

       THE COURT: Yes, well, I agree. I didn’t want to answer the
       question directly without consulting with counsel before I did
       that.

       [PROSECUTOR]: [Defense counsel].

       THE COURT: So, I gave him a temporizing answer for the
       moment.

       [PROSECUTOR]: I understand that, Your Honor.

       THE COURT: But, if counsel are agreeable, we can send a
       supplemental written instruction to the jury that more than one
       person can be charged.

       [PROSECUTOR]: The State would request that, Your Honor.

       THE COURT: Any objection, [Defense Counsel]?

       [DEFENSE COUNSEL]: I’m trying to think of one. No. I don’t
       believe so, Your Honor.

       THE COURT: All right, we will do that. I will formulate one and
       write it out and with counsel’s permission and after you’ve
       approved it, I will send it to the jury. * * *

            And we will do that immediately. Other than that, we’re in
            recess.

                                         -17-
Case No. 14-19-14



       [Following the recess]

       THE COURT: At the conclusion of the case before the jury
       retired or after the jury retired, excuse me, [the prosecutor] asked
       the Court to respond more fully to the question that was posed by
       juror number ten * * * before the jury retired.

       The Court has formulated the following answer and is submitting
       it to the jury, in my handwriting, on a piece of yellow tablet paper
       dated 10-26-18.

       To answer more fully the question asked by juror number ten * *
       *, yes, more than one person may be charged with a particular
       crime and [sic] that person or persons participated in the
       commission thereof.

       And I have signed my name and wrote Judge underneath. This
       has been reviewed with counsel for the prosecution, counsel for
       the defense, and I believe, they pose no objection.

(Id. at 117-120). Both the prosecutor and defense counsel indicated that they had

no objections.

       {¶37} On appeal, Mitchell claims that the trial court’s supplemental

instruction was plain error, and it was further error for her attorney not to object to

preserve this issue for appeal. She argues that the trial court’s response was not part

of an official “Ohio Jury Instruction” and that this prejudiced her. Mitchell claims

that the juror’s question showed that deliberations essentially began in the




                                         -18-
Case No. 14-19-14


courtroom and that there was at least a question in that juror’s mind regarding the

potential of a conviction in this matter.4

           {¶38} Mitchell’s arguments, and the instruction itself, are largely irrelevant

in this matter as the task before the jury was to determine whether Mitchell

committed the offenses as alleged based on the evidence presented from the State.

The jury was not tasked with determining whether Brandon committed Involuntary

Manslaughter, or whether Brandon and Mitchell could both be convicted of

Involuntary Manslaughter.

           {¶39} In this matter, the jury had to assess the elements and find that

Mitchell’s Trafficking offense(s) proximately resulted in the death of Sydney

Allmon. The trial court’s instruction did nothing to change the verbal and written

instructions that indicated the jurors had to find that the State proved each and every

element of the offenses beyond a reasonable doubt.                  Furthermore, as stated

previously, there can be more than one proximate cause of an injury or death, which

would seem to allow for multiple prosecutions. State v. Hall, 12th Dist. Preble No.

CA2015-11-022, 2017-Ohio-879, ¶ 72, citing Strother v. Hutchinson, 67 Ohio St.2d

282, 287 (1981). Thus the trial court’s statement would not be inaccurate as

Mitchell suggests.




4
    Mitchell cites no legal authority to support her contentions.

                                                       -19-
Case No. 14-19-14


           {¶40} For all of these reasons we do not find that there was any error here,

let alone plain error that impacted the outcome of the trial. Therefore Mitchell’s

second assignment of error is overruled.

                                        Third Assignment of Error

           {¶41} In her third assignment of error, Mitchell argues that the trial court

erred when it failed to conduct an inquiry with Juror #8 after the jury reported that

Juror #8 was “physically upset.”5 Mitchell argues that the trial court abused its

discretion by failing to replace the juror with an alternate.

                                             Standard of Review

           {¶42} Under Ohio law, “a trial judge is empowered to exercise ‘sound

discretion to remove a juror and replace him with an alternate juror whenever facts

are presented which convince the trial judge that the juror’s ability to perform his

duty is impaired.’ ” State v. Brown, 2d Dist. Montgomery No. 24541, 2012-Ohio-

1848, ¶ 46, quoting State v. Hopkins, 27 Ohio App.3d 196, 198 (11th Dist.1985).

(Other citations omitted.) “ ‘[S]ound discretion has long meant a discretion that is

not exercised arbitrarily or willfully, but with regard to what is right and equitable

under the circumstances and the law, and directed by the reason and conscience of

the judge to a just result.” Woodards v. Cardwell, 430 F.2d 978, 982 (6th Cir.1970)

citing Langnes v. Green, 282 U.S. 531, 51 S.Ct. 273 (1931).



5
    Mitchell’s brief uses the word “hysterical,” but that is not included in the note from the jury.

                                                       -20-
Case No. 14-19-14




                                      Analysis

       {¶43} Criminal Rule 24(G) and R.C. 2945.29 govern the removal and

replacement of jurors during criminal trials. State v. Zaragoza, 2d Dist.

Montgomery No. 26706, 2016-Ohio-144, ¶ 18, citing State v. Cunningham, 2d Dist.

Clark No. 10-CA-57, 2012-Ohio-2794 ¶ 45. Revised Code 2945.29 permits a court

to replace a juror with an alternate “[i]f, before the conclusion of the trial, a juror

becomes sick, or for other reason is unable to perform his duty[.]” See also State v.

Jennings, 8th Dist. Cuyahoga No. 104626, 2017-Ohio-8224, ¶ 11, appeal not

allowed, 152 Ohio St.3d 1444, 2018-Ohio-1600.

       {¶44} In this case, after the trial court dealt with the issue of the

“supplemental instruction” discussed in the previous assignment of error, a recess

was taken. Court reconvened with the trial court stating as follows.

       THE COURT: Let the record show that the Court and counsel
       have convened in the La[T]oya Mitchell case. The jury had
       presented a question or request to the Court and the Court and
       counsel have reviewed that.

            It reads as follows: Juror number eight does not wish to
       continue. She is crying and physically upset.

            * * * That is juror Amber C[.] The Court has formally made
       a response and submitted it to counsel for review.

            Miss C[.], you took an oath and assumed an obligation to do
       justice in this case. The Court and counsel expect you to honor
       your obligation and continue your deliberations.

                                         -21-
Case No. 14-19-14



(Oct. 26, 2018, Tr. at 120-121).

       {¶45} Both the State and defense counsel indicated that the trial court’s

response was satisfactory. The trial court also asked if either counsel had anything

to add, and they did not.

       {¶46} Shortly thereafter the jury returned guilty verdicts, and because of the

note that came out from the jury, both the State and the defense requested that the

jurors be polled as to their verdicts. The jurors were polled, and they indicated that

they had, in fact, returned guilty verdicts.

       {¶47} Mitchell argues on appeal that the trial court should have replaced the

juror in question even though neither party requested it, and even though the juror

did not indicate that she could not continue; rather, the note merely indicated that

the juror did not “wish” to continue. The Supreme Court of Ohio has found that

under perhaps more serious protestations from a juror, it was not error for the trial

court to have a juror continue to deliberate, particularly where the juror was later

polled as to the verdict. See State v. Brown, 100 Ohio St.3d 51, 2003-Ohio-5059,

¶¶ 43-44, citing State v. Hessler, 90 Ohio St.3d 108 (2000).

       {¶48} Notably, at the point the note came out, the jurors had been out of the

courtroom for just over 30 minutes. Under the facts presented in this case, and

where the juror did not express a more significant concern as to why she could not

continue deliberations, we cannot find that the trial court abused its discretion in

                                          -22-
Case No. 14-19-14


declining to replace the juror, particularly where there was no request from the

defense. There were no further indications of difficulty presented from the jury and

the juror was polled as to her verdicts. Therefore Mitchell’s third assignment of

error is overruled.

                             Fourth Assignment of Error

        {¶49} In Mitchell’s fourth assignment of error, she argues that the trial court

erred when it overruled her motion for new counsel that was made on the morning

of trial.

                                 Standard of Review

        {¶50} We review a trial court’s decision to decline to replace appointed

counsel under an abuse of discretion standard. State v. McNeill, 83 Ohio St.3d 438,

452, 1998-Ohio-293.

                                       Analysis

        {¶51} On the morning of the scheduled trial, Mitchell informed her attorney

that her family would possibly pay for a private attorney in this matter, and that she

wanted to get new counsel. Defense counsel brought this issue to the trial court’s

attention, and the following discussion ensued.

        [DEFENSE COUNSEL]: Secondarily, Your Honor, when I came
        into the courtroom just a few minutes ago with Miss Mitchell, she
        wrote down a question for me indicating, can I get another
        attorney or is it too late?



                                         -23-
Case No. 14-19-14


           We addressed that in Chambers. I guess I’d like the Court
      to hear what she has to say before the Court rules on that motion.
      She’s indicated to me that family members have contacted an
      attorney in Urbana and have the money to pay him and she’s
      decided she would like private counsel.

      THE COURT: All right, well, I’ll hear your motion.

      [DEFENSE COUNSEL]: Go ahead.

      [MS. MITCHELL]: I have been incarcerated for the past six
      months and the things that I wanted looked into my attorney
      could not look into for me. Um, I know that I’m going to be there
      for awhile [sic] fighting this case. I just – I’d like a better
      opportunity to fight, honestly. I haven’t – I’ve never been to a
      trial before.

      THE COURT: Are you telling the Court that, at some time in the
      past, [defense counsel] did not do something that you asked him
      to do or something that you believe he legally should have done?

      MS. MITCHELL: Yes.

      THE COURT: Why didn’t you bring it up then?

      MS. MITCHELL: I was told that the only way I could get rid of
      my attorney is in front of the Judge and this is the first time in the
      six months that I have been incarcerated that I’ve gotten in front
      of a judge.

      THE COURT:         Did you ever communicate this to [defense
      counsel]?

      MS. MITCHELL: No.

      THE COURT: Why not?

      MS. MITCHELL: At the time, I didn’t – I didn’t have financial
      backing. I didn’t have anyone to help me get an attorney.


                                      -24-
Case No. 14-19-14


      THE COURT: Well, you did not communicate to [defense
      counsel] at any time in the past that you were dissatisfied with his
      services though. Is that correct?

      MS. MITCHELL: Um, there have been things that I’ve wrote
      down and I’ve asked him to look into but he has told me –

      THE COURT: Did you ever tell him at any time in the past that
      you were dissatisfied with his services? Yes or no?

      MS. MITCHELL: No.

      THE COURT: All right, so this is the first time it’s come up?

      MS. MITCHELL: I was told that I couldn’t get any help until I
      came before a Judge.

      THE COURT: Did you tell [defense counsel]? [Defense counsel]
      is your link between you and the Court. Did you understand that?
      That, if you tell [defense counsel] something, [he] comes to the
      Court.

      MS. MITCHELL: I did not understand.

      THE COURT: So, you’ve never communicated any problems
      that you alleged to have had with [defense counsel]?

      MS. MITCHELL: No, Your Honor.

      THE COURT: You’ve never asked him to step down. You’ve
      never asked him to withdraw from the case so that you could get
      private counsel?

      MS. MITCHELL: I did not know that I could.

      THE COURT: Well –

      MS. MITCHELL: I thought he was Court appointed and I just
      had to keep him as an attorney.


                                     -25-
Case No. 14-19-14


       THE COURT: Well, anything else you want to tell me?

       MS. MITCHELL: That is all.

       THE COURT: Well, the trial is scheduled for today. The jury is
       assembled. You have counsel. Unless you can point to some
       specific problem that you are having with [defense counsel], the
       trial’s going to go forward today.

            So, we’re not going to continue the case, again, so that you
       can possibly get some other attorney to get up to speed in the case
       and be prepared to proceed with trial. That could take another
       six months to a year during which you will remain incarcerated.

       MS. MITCHELL: I understand

       THE COURT: Understood?

       MS. MITCHELL: Yes.

       THE COURT: All right, motion overruled. Proceed.

(Oct. 25, 2018, Tr. at 9-13).

       {¶52} After reviewing the transcript, we cannot find that the trial court

abused its discretion in this matter by denying Mitchell’s request, which was made

on the first day of trial. Mitchell did not have a breakdown of communication with

her attorney and there is no firm indication that she could actually obtain a private

attorney other than some vague intimations that her family spoke with an attorney

in Urbana. State v. Ortiz-Santiago, 8th Dist. Cuyahoga No. 105441, 2017-Ohio-

8878, ¶ 27 (record failed to demonstrate a breakdown in communication, so trial

court’s denial of motion for new counsel was not an abuse of discretion). Further,


                                        -26-
Case No. 14-19-14


the jury and the witnesses had been assembled and Mitchell’s appointed counsel

was ready to proceed to trial. See State v. Oliver, 10th Dist. Franklin No. 17AP-

195, 2018-Ohio-602, ¶ 12 (where new counsel requested on day of trial, timing

weighed against him). The trial court had a right to balance Mitchell’s request for

new counsel with its inherent authority to control its own docket, while maintaining

an awareness that the demand for counsel could be utilized as a way to delay the

proceedings. State v. Brown, 7th Dist. Mahoning No. 16MA0161 2018-Ohio-253,

¶ 19. For all of these reasons, we cannot find that the trial court abused its discretion.

Therefore, Mitchell’s fourth assignment of error is overruled.

                               Fifth Assignment of Error

       {¶53} In Mitchell’s fifth assignment of error, she argues that the cumulative

impact of the trial court’s errors denied her a fair trial.

                                  Standard of Review

       {¶54} “Under [the] doctrine of cumulative error, a conviction will be

reversed when the cumulative effect of errors in a trial deprives a defendant of a fair

trial even though each of the numerous instances of trial court error does not

individually constitute cause for reversal.” State v. Spencer, 3d Dist. Marion No. 9-

13-50, 2015-Ohio-52, ¶ 83, citing State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-

2577, ¶¶ 222-224 and State v. Garner, 74 Ohio St.3d 49, 64 (1995). “ ‘To find

cumulative error, a court must first find multiple errors committed at trial and


                                           -27-
Case No. 14-19-14


determine that there is a reasonable probability that the outcome below would have

been different but for the combination of the harmless errors.’ ” State v. Stober, 3d

Dist. Putnam No. 12-13-13, 2014-Ohio-5629, ¶ 15, quoting In re J.M., 3d. Dist.

Putnam No. 12-11-06, 2012-Ohio-1467, ¶ 36.

                                      Analysis

       {¶55} Because we have found no errors in this matter, let alone cumulative

errors, the doctrine of cumulative error does not apply here. State v. Carpenter, 3d

Dist. Seneca No. 13-18-16, 2019-Ohio-58, ¶ 104, citing State v. Bertuzzi, 3d Dist.

Marion No. 9-13-12, 2014-Ohio-5093, ¶ 110. Therefore, Mitchell’s fifth assignment

of error is overruled.

                                    Conclusion

       {¶56} For the foregoing reasons Mitchell’s assignments of error are

overruled and the judgment of the Union County Common Pleas Court is affirmed.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -28-